DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1-5, drawn to a wire feeding device that feeds welding wire from a wire feeding source to a welding torch.
Group II, claim(s) 6-7, drawn to an arc welding device of a consumable electrode type.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a wire feeding device that feeds welding wire from a wire feeding source to a welding torch, comprising:  an intermediate wire feeding source that is disposed between the wire feeding source and the welding torch and is configured to temporarily store the welding wire fed from the wire feeding source and to feed the stored welding wire to the welding torch; a first feeding part that feeds the welding wire of the wire feeding source to the intermediate wire feeding source; a second feeding part that feeds the welding wire stored in the intermediate wire feeding source to the welding torch; and a feed control unit that controls feeding speed of welding wire fed by each of the first feeding part and the second feeding part, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chinese Patent Publication CN101786195A (hereinafter .  
Specifically, YONGJIAN discloses a wire feeding device (pushing-pulling synchronous wire feeding device, Title, YONGJIAN) that feeds welding wire (welding wire 6, Abstract and Fig. 1, YONGJIAN) from a wire feeding source (wire reel 1, Abstract and Fig. 1, reproduced below, YONGJIAN) to a welding torch (welding gun barrel 11, Abstract and Fig. 1, YONGJIAN). 

    PNG
    media_image1.png
    393
    1058
    media_image1.png
    Greyscale

Further, YONGJIAN also discloses an intermediate wire feeding source (buffer 5, Abstract and Fig. 1, YONGJIAN) that is disposed between the wire feeding source (wire reel 1, Abstract and Fig. 1, YONGJIAN) and the welding torch (welding gun barrel 11, Abstract and Fig. 1, YONGJIAN) and is configured to temporarily store (as the welding wire moves through buffer 5, the Examiner takes that this reads on the broadest reasonable interpretation of "temporarily store") the welding wire  (welding wire 6, Abstract and Fig. 1, YONGJIAN) fed YONGJIAN) to and to feed the stored welding wire to the welding torch (welding gun barrel 11, Abstract and Fig. 1, YONGJIAN); a first feeding part (push away machine 2, Abstract and Fig. 1, YONGJIAN) that feeds the welding wire (welding wire 6, Abstract and Fig. 1, YONGJIAN) of the wire feeding source (wire reel 1, Abstract and Fig. 1, YONGJIAN) to the intermediate wire feeding source (buffer 5, Abstract and Fig. 1, YONGJIAN); a second feeding part (wire drawing machine 10, Abstract and Fig. 1, YONGJIAN) that feeds the welding wire stored in the intermediate wire feeding source (buffer 5, Abstract and Fig. 1, YONGJIAN) to the welding torch (welding gun barrel 11, Abstract and Fig. 1, YONGJIAN); and a feed control unit (PID controller, claim 6, YONGJIAN) that controls feeding speed of welding wire fed by each of the first feeding part (the wire feed rate of drawing machine 10 is fed back to machine 2 so that feed rates can equalize/synchronize, claim 7, YONGJIAN) and the second feeding part (claim 6, YONGJIAN).
A telephone call was made to Brett Field on 04/26/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761